Case 1:18-cv-24227-CMA Document 89 Entered on FLSD Docket 03/13/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                     CASE NO. 1:18-cv-24227-CMA

  JASON MILLER,

            Plaintiff,

              v.

  GIZMODO MEDIA GROUP, LLC,
  a Delaware Corporation, KATHERINE
  KRUEGER, individually, and
  WILL MENAKER, individually,

        Defendants.
  _____________________________________/


              PLAINTIFF’S NOTICE OF RESOLUTION OF DISCOVERY DISPUTE

            Plaintiff, Jason Miller, hereby gives notice that his discovery dispute with non-party, A.J.

  Delgado, has been resolved by the Amended Response to Subpoena Duces Tecum [Doc. No. 88],

  and respectfully requests that the hearing scheduled for today at 2:00 p.m. pursuant to Court Order

  [Doc. No. 79] be cancelled.

  Dated: March 13, 2019.                          Respectfully submitted,

                                                  /s/ Shane B. Vogt
                                                  Kenneth G. Turkel – FBN 867233
                                                  E-mail: kturkel@bajocuva.com
                                                  Shane B. Vogt – FBN 257620
                                                  E-mail: svogt@bajocuva.com
                                                  BAJO | CUVA | COHEN | TURKEL
                                                  100 North Tampa Street, Suite 1900
                                                  Tampa, Florida 33602
                                                  Tel: (813) 443-2199
                                                  Fax: (813) 443-2193
                                                  Attorneys for Plaintiff




  {BC00190950:1}
Case 1:18-cv-24227-CMA Document 89 Entered on FLSD Docket 03/13/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 13, 2019, the foregoing document was filed with the

  Court’s CM/ECF system, which will send electronic notice to all counsel of record.

            I FURTHER CERTIFY that on March 13, 2019, a copy of the foregoing document was

  served via e-mail to counsel for non-party, A.J. Delgado, as follows:

  Matthew Sarelson
  Kaplan Young & Moll Parron, PLLC
  600 Brickell Avenue, Suite 1715
  Miami, FL 33131
  E-mail: msarelson@kymplaw.com

                                               /s/ Shane B. Vogt
                                               Attorney




  {BC00190950:1}                                  2
